          Case 2:11-cv-05782-PD Document 712 Filed 05/15/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                       )
 GLENDA JOHNSON ET AL.,                                )
                                                       )
               Plaintiffs,                             )
                                                       )         Case No. 2:11-cv-05782-PD
        v.                                             )         and all related cases
                                                       )
 SMITHKLINE BEECHAM CORPORATION                        )
 ET AL.,                                               )
                                                       )
               Defendants.                             )
                                                       )

                              MEMORANDUM AND ORDER OF
                             THE SPECIAL DISCOVERY MASTER

                                       MEMORANDUM

       Just as I was about to postpone the next state of the hearing in this matter for the nth time

as the coronavirus pandemic remains with us, I have received a request from counsel for a

telephone status conference. The suggestion is a good one, and I appreciate it.

       However, given the uncertainty of the schedule, and the fact that I intend to issue a

Memorandum and Order that may affect the shape of the hearing I am now postponing, I will

defer scheduling the requested status conference for the time being.

                                             ORDER

       Due to the continuation of the national and local public health crisis, the hearing in this

matter is postponed, and will be rescheduled at a future date.



May 15, 2020                                  /s/ William T. Hangley
                                              WILLIAM T. HANGLEY
                                              SPECIAL DISCOVERY MASTER
